Citation Nr: 0708327	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  96-08 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision, in which the RO 
granted the veteran service connection and assigned an 
initial 10 percent rating for PTSD, effective March 15, 1995 
(the date of claim).  The veteran filed a notice of 
disagreement (NOD) in July 1995, and the RO issued a 
statement of the case (SOC) in August 1995.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 1996.

In June 1996, the veteran testified during a hearing before 
RO personnel; a transcript of the hearing is of record.

In April 1997, the RO assigned a higher initial rating of 30 
percent for PTSD, effective March 13, 1995.

In March 1998, the Board denied the veteran an initial rating 
in excess of 30 percent for PTSD.  The veteran appealed the 
denial to the United States Court of Veterans Appeals (the 
Court of Appeals for Veterans Claims since March 1, 1999) 
(Court).  In a June 1999 order, the Court granted a June 1999 
joint motion for remand, vacating the Board's decision, and 
remanding the matter to the Board for additional proceedings 
consistent with the joint motion.

In February 2000, the Board remanded the claim for a higher 
rating for PTSD to the RO for further development.  After 
completing all requested action, and in a July 2005 rating 
decision, the RO granted a higher initial rating of 50 
percent for PTSD, effective March 13, 1995, but denied a 
higher rating (as reflected in the April 2006 supplemental 
SOC (SSOC)) and returned the matter to the Board for further 
appellate consideration.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has assigned a higher initial rating 
of 50 percent for PTSD during the pendency of this appeal, as 
a higher rating is available, and the appellant is presumed 
to be seeking the maximum available benefit, the claim for 
higher rating remains viable on appeal.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to March 7, 2006, the veteran's PTSD was manifested 
by depression, irritability, sleep impairment, poor 
concentration, anxiety, short temper, flashbacks and 
nightmares, intrusive thoughts, nervousness, arousal, social 
withdrawal, marked startled response, and blunted affect; 
these symptoms are indicative of no more than a considerable 
social and industrial impairment, or, since November 7, 1996, 
no more than occupational and social impairment with reduced 
reliability and productivity.

3.  Since March 7, 2006, the veteran's PTSD has been 
manifested by anxious mood, short-term memory deficits, mild 
attention problems, limited abstraction abilities, nightmares 
three to four times per week, avoidance of large crowds, 
emotional numbing, hyperarousal, sleep impairment, mild 
concentration difficulties, hypervigilance, isolation, 
auditory hallucinations, and paranoia; these symptoms are 
indicative of occupational and social impairment with 
deficiencies in most areas.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD, for the period from March 13, 1995, through 
March 6, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.20, 4.130, 4.132, Diagnostic Code 9411 (as in effect prior 
to and since November 7, 1996).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 70 percent rating for PTSD, from 
March 7, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.130, 4.132, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

A December 2005 post-rating RO letter notified the veteran of 
VA's responsibilities to notify and assist him in his claim, 
and a request to advise the RO as to whether there was 
medical evidence showing treatment for PTSD.  This letter 
also provided notice of what was needed to establish 
entitlement to a higher rating (evidence showing that the 
condition had worsened).  Thereafter, the veteran was 
afforded an opportunity to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

The aforementioned letter also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave enough 
information, and, if needed, authorization, to obtain them.  
This letter further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, the RO letter requested that the veteran 
furnish any evidence that he had in his possession that 
pertained to his claim.  The Board finds that this letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met within 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, the document meeting the 
VCAA's notice requirements was furnished to the veteran after 
the May 1995 rating action on appeal.  However, the Board 
finds that any delay in issuing the section 5103(a) notice 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  As indicated below, as a result of RO development and 
the Board remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  After the 
issuance of the RO's December 2005 notice letter and 
additional opportunities to provide information and/or 
evidence pertinent to the claim under consideration, the RO 
readjudicated the veteran's claim on the basis of all the 
evidence of record in April 2006 (as reflected in the SSOC).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for a disability.  In this case, the Board finds that 
this was accomplished in the SOC and April 2006 SSOC, and 
that this suffices for Dingess/Hartman.  The Court also held 
that the VA must provide information regarding the effective 
date that may be assigned, and such notice was provided in a 
March 2006 RO letter.  As with the December 2005 letter, 
addressed above, the veteran is not prejudiced by the timing 
of this notice.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO/AMC has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim.  As a result, available 
post-service VA and private medical records through 2006, as 
well as reports of comprehensive VA examinations, and a 
transcript of the veteran's June 1996 RO hearing, have been 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification or development action.  

II.  Factual Background

A November 1994 VA treatment record shows that the veteran 
complained of problems coping with people on the job and 
people would tell him that he was difficult to get along 
with.  He was employed as a cosmetologist, but was recently 
fired from his job.  He reported that he experienced bad 
dreams, talked in his sleep, and had flashbacks to the war.  
He was arrested that prior Saturday on charges of assaulting 
a customer of the beauty shop where he worked.  Further, he 
complained of depression, but denied suicidal or homicidal 
ideation or intent.  It was noted that the veteran was 
irritable, had a short temper, and was depressed.  His sleep 
and energy, and concentration were poor, but he denied 
hallucinations, delusions, and illusions.

A March 1995 VA treatment record shows that the veteran was 
depressed, but no longer violent.  He was lonely and alone, 
anxious, under-employed, quick tempered, experienced 
flashbacks and dreams (including nightmares two to three 
times per month), had decreased concentration, and decreased 
ability to tolerate stress of work more than part-time, 
secondary to intense nervousness and irritability around 
customers.  He was tearful upon interview, admitting to much 
depression, but with no suicidal ideation.  He had occasional 
daytime fatigue and social withdrawal.  It was noted that he 
was unable to maintain intimate relationships and was unable 
to maintain jobs.  Mental status examination revealed him to 
be alert and oriented to person, place, and time, and neatly 
groomed.  He was fluent, coherent and logical.  He was 
tearful during interview, but had good eye contact.  Insight 
and judgment were intact.  The Axis I diagnosis was probably 
PTSD with depression.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50.

An April 1995 VA Social Work Service Report shows that the 
veteran reported symptoms of arousal, being easily angered, 
sleep impairment, and flashbacks.  He denied social 
isolation, but was nervous and hyperalert in crowds.  He was 
under-employed since Vietnam with job losses secondary to 
temper problems and he had a history of violence.  He was 
depressed with a low mood, crying spells, and feelings about 
Vietnam.  He had a labile mood and feelings of hopelessness 
and helplessness.  He reported that he was panicky, crowds 
made him very anxious, he had no close friends, and he had an 
erratic work history.  His concentration was also impaired.  
During the interview, the veteran was tearful and avoidant, 
and was also depressed.  He minimized his symptoms because he 
feared being identified as crazy.  It was noted that he was 
working part-time and had no current close relationships.

In May 1995, the veteran underwent a Social Survey and a VA 
examination.  The Social Survey indicated that the veteran 
was currently working as a barber and hair stylist and had 
held this job for approximately five months.  He formerly 
worked for four years in the same capacity at another hair 
salon.  He stated that he had been having dreams and 
nightmares since service.  He also stated that his fiancée 
told him that he fought at night and at times had struck out 
at her.  He recalled waking in a cold sweat on many 
occasions.  

Mental status examination revealed that the veteran was 
neatly dressed, had good contact, was spontaneous, relevant 
and logical, but depressed with constrained anxious affect.  
He was preoccupied with intrusive recollections, suddenly 
reliving traumatic events with flashback types of dissociated 
experiences and extreme avoidance of exposure to suggestive 
reminders.  He had withdrawn from people socially and 
occupationally and all significant activities with feelings 
of estrangement and a foreshortened future.  He had sleep 
disturbance, irritability, outbursts of anger, marked startle 
response, and characterized hypervigilance.  He also had no 
evidence of psychosis, and no disabling cognitive deficits 
elicited.

A November 1995 VA treatment record shows that the veteran 
reported having multiple awakenings during sleep and his 
sleep duration was from three to four hours total.  His 
appetite was pretty good, but his mood was depressed.  
Further, he was not suicidal.  He was unable to hold a job 
and had three jobs in the past six months.  Mental status 
examination revealed that he was alert and oriented to 
person, place, and time.  He was fluent, coherent, and 
logical, and he was not psychotic or lethal.

In December 1995, the veteran underwent a VA psychiatric 
examination.  Objective findings include that he was well-
developed, with good personal hygiene, fair contact, and no 
unusual mannerisms.  He verbalized relevantly on direct 
interviewing.  The diagnosis was PTSD, continuing.

During the June 1996 RO hearing, the veteran stated that his 
PTSD interfered with his work because he had problems with 
the other employees and some of the customers.  He stated 
that he wanted to be secluded from people and did not like 
being in crowds.  He was currently living at home with his 
fiancée.  He stated that his PTSD affected his relationship 
with his fiancée in that she states that he would wake up 
through the night in a sweat.  During the day, he would go 
out and exercise and then would come back in and seclude 
himself by watching TV.  

In June 1996, the veteran's fiancée submitted a letter 
describing the veteran's symptoms.  She stated that the 
veteran had a lack of concentration when he was in a 
conversation.  She also stated that he had a sleep disorder.  
In addition, at his job as a barber, he could not get along 
with anyone and was moving from shop to shop.

June 1996 to October 1999 VA treatment records show that the 
veteran was alert, and well-oriented.  He denied 
hallucinations, delusions, and suicidal and homicidal 
ideation.  His mood and affect were mildly to moderately 
blunt, and his insight and judgment were fair.

A June 1996 VA mental status examination revealed that the 
veteran was alert and well-oriented to person, place, and 
time.  He denied hallucinations, delusions, and suicidal and 
homicidal ideation.  His mood and affect were moderately 
blunt and his insight and judgment were fair.

In February 1997, the veteran underwent a VA Social Survey 
and mental status examination.  The associated report 
includes a notation that the veteran was unemployed.  He 
reported that he had a long history of unemployment and 
partial employment.  He continued to have flashbacks and 
nightmares of his service.  He also had sleep interrupted by 
continuing dreams of Vietnam.

Mental status examination revealed that the veteran was neat 
and well-dressed.  His hygiene was excellent and his behavior 
was quiet.  The veteran admitted that his mood was both good 
and sometimes bad.  He enjoyed going walking and going to 
church.  He admitted to fleeting thoughts of death, but was 
not thinking of killing himself.  The only time he ever 
thought of killing himself was when he had been miserable.  
He denied any plan or intention to hurt himself.  His speech 
appeared normal, but his answers were very short.  He did 
admit to periods of hearing voices, most during inside, and 
he stated that he had nightmares.  The examiner noted that 
there was no sign of disorganization or loosening of 
association.  The examiner also noted that it was not clear 
whether the voices the veteran heard were internal or were 
part of the dissociation related to his trauma or if they 
were an independent.  PTSD symptoms that the veteran endorsed 
included recurrent distressing dreams and distressing 
recollections.  His range of affect did not appear 
restricted.  The veteran did report problems with depression.  
He stated that he liked isolation and had some detachment 
from others, but was certainly able to form some 
relationships.  He had some diminished interest in 
activities, but did report a normal number of activities that 
he found enjoyable.  He did not state he was unable to recall 
any important aspect of the trauma and did not report any 
efforts to avoid feelings or conversation associated with the 
trauma.  However, in earlier reports, it was noted that the 
veteran had reported feelings of a foreshortened future and 
estrangement, and he had reported reliving traumatic events 
with flashbacks.  There were no disabling cognitive deficits 
noted.  

The examiner noted that the extent of the veteran's PTSD 
seemed to be unclear because the veteran had not reported for 
two test feedback sessions.  Further, the veteran stated that 
he was unable to work because of potential difficulties, but 
the examiner was unable to verify this, as the veteran was 
able to relate to the examiner during a lengthy interview.  
Social and occupational functioning assessment scale 
suggested the veteran would be at least 60, and possibly 65 
with moderate to mild, some difficulty in social occupational 
functioning.  He was able to maintain a consistent 
relationship with his girlfriend, with whom he lived, but he 
stated he was unable to function vocationally because of 
potential problems in the barber shop.  The estimated GAF 
score was approximately 70 with some difficulty in 
occupational functioning, as the veteran did not believe that 
he could work, but he was generally able to maintain 
meaningful interpersonal relationships.

On December 12, 2000, the veteran was admitted to the VA 
hospital for polysubstance abuse.  Mental status at the time 
of discharge revealed that the veteran was alert and well-
oriented to time, place, and person.  He denied 
hallucinations, delusions, and suicidal or homicidal 
ideation.  His mood and affect were slightly blunted and his 
insight and judgment were fair.

Following the December 2000 inpatient treatment, the veteran 
was seen in the substance abuse treatment program (SATP) for 
aftercare.  An Anxiety Status Inventory (ASI) was conducted 
following his discharge.  The veteran reported experiencing 
psychological or emotional problems each day during the past 
30 days.  He reported experiencing serious depression, 
anxiety or tension, hallucinations, trouble understanding, 
concentrating or remembering, and trouble controlling violent 
behavior.  He denied suicidal ideation and no history of 
suicide attempt was given.

On February 2001 VA psychological examination, the examiner 
noted the veteran's December 2000 inpatient treatment record 
and his December 2000 ASI testing.  The examiner stated that 
the veteran reported last working full time in March 2000, 
and that he had been in that position for one year.  He 
described it similar to a UPS shipping job, as he packed 
boxes.  The bosses allowed him to work alone and checked with 
him only at the start and the end of the work day.  He 
reported that he had not held meaningful work since his 
discharge from the inpatient unit and his completion of the 
SATP.  The veteran also reported that he was homeless and 
moved between the houses of family and friends.  He was 
separated from his last wife and had no current romantic 
partner.  The veteran indicated that he had ideas of killing 
himself when he heard people curse or heard angry people, but 
he thought of his youngest child and put it out of his mind.  
He noted that he tried to attend church, but did not belong 
and did not feel good around church people.  He also reported 
that he had nightmares all the time.

Mental status examination revealed that the veteran was 
oriented, but sloven in appearance and wary in manner.  He 
seemed searching and edgy.  He was cooperative with the 
examiner but had been suddenly very irritated with a clerical 
staff person earlier and the staff member felt intimidated 
and threatened.  The veteran's speech was poorly articulated 
and his response latencies were slow.  There was no formal 
thought disorder, but he did display thought blocking at 
times, although coherence was maintained.  Short-term memory, 
directly and indirectly, assessed was poor.  He seemed 
somewhat preoccupied, and yet distractible.  His 
concentration skills seemed strained and he could not readily 
do simple math.  His verbal abstraction abilities were not 
bizarre, but very concrete as if he was of low intelligence.  
His mood was very dysphoric and he cried profusely in 
relating his regret at his Vietnam actions.  His manner of 
speaking of hearing persons curse suggested hallucinatory 
activity, but he then described visual elements that proposed 
likely external points of origin.  The examiner elicited 
nothing delusional.  The veteran retained judgment and 
insight about himself as potentially reactive and yet needing 
to find a niche in the environ for himself.  The assessment 
of his PTSD was that the veteran had recurrent nightmares 
that fragmented his sleep.  He also had intrusive thoughts 
during the day that fostered regret and guilt.  He had 
estrangement from family and the general populace, resigned 
to a truncated future, efforts to avoid situations that 
called forth his potential for extreme violence, and efforts 
to avoid (via primitive suppression) thoughts about his past 
combat actions.  He also had poor concentration.  The 
examiner noted that the veteran was less functional than 
presented in his medical records.  The examiner presumed that 
he pressed the veteran more on his PTSD issues and so he saw 
less composure, and more blocking in thought processing.  He 
stated that on the basis of his contact with PTSD cases where 
there was no substance or alcohol abuse, he opined that the 
veteran's GAF score might be 60 for PTSD, if it occurred in 
isolation.

A February 2001 VA treatment record shows that the veteran 
denied hallucinations, delusions, and suicidal and homicidal 
ideation.  His mood and affect were appropriate and his 
insight and judgment were not impaired.  An August 2001 VA 
treatment record shows that the veteran's behavior and mental 
status had remained stable since the last visit and his 
appetite and sleep had been good.  He also reported similar 
symptoms as reflected in the February 2001 VA treatment 
record.

A March 2004 VA mental status examination revealed that the 
veteran's mood and affect were normal.  He had no delusions 
or hallucinations and suicidal or aggressive tendencies were 
absent.  He was alert and oriented to person, place, and 
time.  A September 2004 VA treatment record showed similar 
results as the March 2004 VA record.  The veteran was also 
shown to have good concentration.  

A February 2006 VA treatment record shows that the veteran 
complained that he had feelings that people were following 
him and wanted to hurt him.  He had been having nightmares 
almost every night in regard to his service in Vietnam.  He 
also complained of hearing voices on and off.  His appetite 
was fair, but his sleep was poor when he did not take his 
medication.

In March 2006, the veteran underwent a VA psychological 
examination.  It was noted that the veteran currently worked 
part-time at a salon, cutting hair.  He worked two to three 
hours per day when he felt he was able.  He worked with 
variable frequency, and indicated that he would sometimes 
work a few days a week and sometimes went several weeks 
without work.  He stated that the owner of the salon was very 
understanding of his condition and allowed him to work when 
he felt he was able.  He denied any interpersonal 
difficulties with his supervisors or co-workers; however, he 
noted that there were only two other employees that worked in 
the salon on a given day.  The veteran stated that he 
frequently became nervous when around a lot of people and at 
times would leave work when he began to feel overwhelmed.  
The veteran also noted that he frequently left work when he 
had customers scheduled for the afternoon.  He further 
reported that he had been separated from his wife for the 
past five to six years and currently resided in a home with a 
friend.  He stated that he had been living with this female 
friend for the past three to four months and denied any 
current difficulties with his living situation.  Prior to 
this living situation, he would live with various family 
members.  He attended Narcotics Anonymous meetings at least 
once a week and viewed the individuals at these meetings as a 
source of support.  He enjoyed shooting pool once or twice a 
week and enjoyed riding his bicycle.  He denied any asaultive 
or violent behavior toward others this past year.  He did 
endorse occasional verbal conflicts with others, including 
customers as well as strangers that occurred with variable 
frequency.  When he did become engaged in a verbal conflict, 
he would typically walk away for fear of losing his temper 
and potentially harming someone.  He also endorsed occasional 
passive homicidal ideation, with his most recent thoughts of 
harming others occurring approximately two weeks ago in the 
pool hall.  Further, he endorsed occasional passive suicidal 
ideation, which occurred approximately once every one to two 
months, but denied any history of suicide attempts.

Mental status examination revealed that the veteran was 
cooperative with the examiner.  He was alert and oriented to 
time, place, person, and situation.  He evidenced proper 
grooming and hygiene, was casually dressed and maintained 
limited eye contact with the examiner.  His mood was anxious 
and affect was congruent to the content of the discussion.  
He became tearful when discussing his re-experiencing 
symptoms of PTSD.  His speech was normal presentation with 
regard to production, volume, content, and clarity.  Thought 
processes were clear and coherent.  The veteran did evidence 
some mild short term memory deficits, but impulse control was 
considered good.  The veteran evidenced difficulty 
subtracting backwards by sevens, indicating mild attention 
problems.  He evidenced limited abstraction abilities, as his 
responses on this task were very concrete.  No delusions or 
hallucinations were detected and he denied any current 
suicidal or homicidal ideation at the time of the evaluation.  
Insight and judgment appeared relatively intact.  

The examiner's assessment of the veteran's PTSD was that the 
veteran reported a full range of PTSD symptoms.  His re-
experiencing symptoms included recurrent and intrusive 
thoughts about his Vietnam combat experiences and the 
symptoms occurred approximately twice a week.  He endorsed 
distressing dreams about his combat experiences three to four 
times a week.  The veteran noted that these nightmares had 
increased in frequency over the past year.  He also described 
frequent night sweats.  The veteran reported occasional 
feelings of anxiety when exposed to environmental cues that 
reminded him of some aspect of the traumatic event.  He also 
indicated that he attempted to avoid thoughts, emotions, and 
conversations associated with the trauma.  He became tearful 
and started crying when discussing his re-experiencing 
symptoms.  He stated that he attempted to avoid large crowds 
as well as war-related movies and news programs about the 
war.  He described emotional numbing and a foreshortened 
sense of future.  He also endorsed several symptoms of 
hyperarousal.  He estimated that he slept approximately three 
hours per night and indicated that this had been a consistent 
sleep pattern for the past one to two years.  He attributed 
his decreased sleep to the increased frequency of nightmares.  
He stated that he received feedback from family members and 
friends that he was more argumentative.  He described mild 
concentration difficulties.  He also described chronic 
feelings of hypervigilance.  He endorsed an exaggerated 
startled response in reaction to loud unexpected noises.  The 
veteran described his mood as lonely.  He endorsed occasional 
feelings of sadness that could last up to two to three days 
in reaction to intrusive thoughts and memories about his 
Vietnam experiences.  He also described a fluctuating 
appetite, and endorsed frequent isolation.  He did not report 
any symptoms consistent with manic episodes or panic attacks.  
The veteran endorsed auditory hallucinations, namely mumbling 
voices that occurred almost daily.  He also endorsed a 
history of command auditory hallucinations, but noted that 
these had decreased since a change in his psychiatric 
medications approximately one month ago.  He also described 
what appeared to be hypnagogic/hypnopompic hallucinations 
while falling asleep or awakening in the middle of the night.  
He described occasionally seeing what appeared to be a dark 
figure in his peripheral vision.  The Axis I diagnoses were 
PTSD, chronic; and psychotic disorder, not otherwise 
specified.  

The examiner noted that the veteran only worked a few hours 
per week when able due to his hypervigilance and 
irritability.  The veteran also endorsed symptoms that were 
consistent with a diagnosis of psychotic disorder, not 
otherwise specified, namely auditory hallucinations and 
paranoia.  The examiner stated that it was not possible to 
separate the differential impact of these psychotic symptoms 
from PTSD, as the veteran's hypervigilance and concerns about 
potential threats in the environment might at least as likely 
as not contribute to his paranoia.  

In a June 2006 addendum, the March 2006 VA examiner opined 
that it was at least as likely as not that the veteran's PTSD 
(in isolation) interfered with the veteran's ability to 
obtain and retain gainful employment, while it was less 
likely than not that the PTSD (in isolation) prevented the 
veteran's employability.  The rationale was that the veteran 
had maintained limited part-time employment in a hair salon 
during the past year.  The veteran reported that he 
frequently became nervous when around a lot of people and at 
times would leave work when he began to feel overwhelmed.  
However, he also reported that he attended Narcotics 
Anonymous meetings at least once a week and shot pool once or 
twice a week.  The examiner noted that these were activities 
during which it was at least as likely as not that the 
veteran would be around other people.  Thus, it appeared that 
the veteran was able to tolerate these types of interpersonal 
action in select settings, as he did not report feelings of 
anxiety or becoming overwhelmed during these activities.  Per 
the veteran's report, he viewed the individuals that attended 
these meetings as a source of support and enjoyed shooting 
pool.  The examiner further opined that it was less likely 
than not that PTSD interfered with the veteran's ability to 
perform sedentary work or physical labor, as his functional 
deficits, namely insufficient thought monitoring skills 
(i.e., intrusive thoughts, hypervigilance) and insufficient 
mood management skills (i.e., irritability), would not likely 
impact physical functioning.

A June 2006 VA treatment record indicates that a mental 
status examination revealed a normal mood and affect, no 
delusions or hallucinations, and no suicidal or aggressive 
tendencies.  The veteran was alert and oriented to person, 
place, and time, with good concentration.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, with assignment of 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The ratings for the appellant's PTSD have been assigned under 
the provisions of Diagnostic Code (DC) 9411.  However, as 
addressed in more detail below, the criteria for rating 
psychiatric disorders, to include PTSD, were revised 
effective November 7, 1996.  As there is no indication that 
the revised criteria are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider 
the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).

In this appeal, the RO has considered both the former and 
revised applicable criteria, and has given the appellant 
notice of the revised criteria (see the April 1997 SSOC).  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former criteria (prior 
to November 7, 1996) and the revised applicable rating 
criteria (since November 7, 1996). 

In evaluating the appellant's PTSD, the Board has also 
considered the GAF scores assigned, and the definition of 
those scores.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

A.  Rating Criteria in Effect Prior to November 7, 1996

Prior to November 7, 1996, the rating criteria for rating 
psychoneurotic disorders, to include PTSD, provided as 
follows:

A 50 percent rating is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is considerably impaired, or when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  See 38 C.F.R. § 4.132, DC 9411 (as in 
effect prior to November 7, 1996).

A 70 percent rating is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or when the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment of the ability in the ability to obtain or 
retain employment.  Id.

A 100 percent rating is assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, or for 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  Id.

Comparing the manifestations of the veteran's PTSD to the 
applicable criteria as in effect prior to November 7, 1996, 
the Board finds that, prior to that date, the veteran's PTSD 
symptoms more nearly approximated the criteria for the 
initial 50 percent rating assigned.  In this regard, the 
veteran's symptoms included depressed mood, irritability, 
sleep impairment, poor concentration, anxiety, short temper, 
flashbacks and nightmares, intrusive thoughts, nervousness, 
arousal, social withdrawal, marked startled response, and 
blunted affect.  These symptoms caused the veteran's ability 
to establish or maintain effective or favorable relationships 
with people to be considerably impaired, but this ability was 
not severely impaired.  In this regard, although the veteran 
was not found to have any close friends, he did have a 
fiancée with whom he lived.  In addition, his symptoms were 
shown to result in considerable industrial impairment, but 
were not shown to result in severe impairment in the ability 
to obtain or retain employment.  As such, the veteran was 
found to be working part-time.  Further, his insight and 
judgment were found to be fair.  He had good personal 
hygiene, was alert and oriented in all spheres, was coherent 
and logical, was not psychotic, and denied any 
hallucinations.  The veteran also did not have any suicidal 
or homicidal ideation.  

The Board also points out that the GAF score of 50 assigned 
by the March 1995 VA treatment record does not provide any 
basis for assignment of an initial rating in excess of 50 
percent for PTSD prior to November 7, 1996.  According to 
DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or social functioning (e.g., having no 
friends, and being unable to keep a job).  While the GAF 
score of 50 suggests more significant impairment than what is 
contemplated in the initial 50 percent rating assigned, the 
Board notes that the veteran denied any active suicidal 
ideation, reported that he had a fiancée and was employed, 
albeit part-time.  In addition, when considered in light of 
the actual symptoms demonstrated, the assigned GAF score does 
not provide a basis, alone, for assignment of any higher 
rating for the veteran's service-connected PTSD.  As such, 
there is no basis for the Board to conclude that the assigned 
GAF of 50 is reflective of the level of impairment 
contemplated in the criteria for an initial rating in excess 
of 50 percent.

As, for the period prior to November 7, 1996, the criteria 
for the next higher, 70 percent, rating are not met, it 
logically follows that the criteria for the maximum 100 
percent rating are likewise not met.

For all the foregoing reasons, the Board concludes an initial 
rating in excess of 50 percent for PTSD, for the period from 
March 13, 1995, to November 6, 1996 must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the assignment of any higher 
rating during this time frame, that doctrine is not for 
application..  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Rating Criteria in Effect Since November 7, 1996

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A 50 percent rating is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.132, DC 9411 (1997-2006).

A 70 percent rating is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

1.  For the Period from November 7, 1996, to March 6, 2006

The veteran's PTSD symptoms for the period from November 7, 
1996, to March 6, 2006, included nightmares, intrusive 
thoughts, depression, blunted affect, and social isolation.  
The Board finds that these symptoms are characteristic of 
occupational and social impairment with reduced reliability 
and productivity contemplated in the assignment of a 50 
percent rating.  However, the veteran's symptoms are not 
shown to meet the criteria for an initial rating higher than 
50 percent.  In this regard, the assignment of the next 
higher, 70 percent rating, is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to certain symptoms.  

According to the evidence of record for the period from 
November 7, 1996, to March 6, 2006, although the veteran 
admitted to fleeting thoughts of death during the February 
1997 VA examination, he did not have any thoughts of killing 
himself.  In addition, it was noted during the same 
examination that the veteran experienced auditory 
hallucinations; however, there were no signs of 
disorganization or looseness of association.  The veteran 
also reported having hallucinations during the December 2000 
SATP and during the February 2001 VA psychological 
examination.  Further, it was noted during the February 2001 
VA psychological examination that the veteran had poor 
appearance, poorly articulated speech, poor memory, and poor 
concentration skills.  However, it was also noted that during 
the December 2000 SATP and February 2001 VA psychological 
examination, the veteran was recuperating from substance 
abuse.  Further, the medical records did not indicate that 
the veteran's symptoms during the December 2000 and February 
2001 examinations were directly related to his PTSD.  
Moreover, the Board finds that these increased symptoms 
occurred in isolation, as the remaining medical records from 
February 2001 to September 2004 show that the veteran denied 
hallucinations, and his insight and judgment were not 
impaired.  He also had good concentration.  Further, the 
veteran's remaining symptoms were not indicative of a 70 
percent rating.  In this regard, he was not shown to have any 
obsessional rituals that interfered with his routine 
activities, and his speech was normal.  He admitted to being 
depressed and had diminished interest in activities, but he 
still had a number of activities that he enjoyed.  Further, 
there were no cognitive deficits, there was no spatial 
disorientation, and except for the February 2001 VA 
psychological examination, his hygiene was excellent.  
Moreover, the veteran was found to be able to form some 
relationships.

The Board further finds that none of the GAF scores-assigned 
by VA treatment providers-of 70 (in February 1997), 56 (in 
December 2000), 60 (in February 2001), and 65 (in March 2005) 
provide a basis for assigning an initial rating in excess of 
50 percent for PTSD during the time frame in question.  

According to DSM-IV, a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score between 61 and 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  

The Board finds that that the lowest GAF score of 56 is 
consistent with the reported symptomatology-to include 
blunted affect, nightmares, and having few friends-and, 
thus, is indicative of no greater impairment than that 
contemplated by the 50 percent rating assigned.  

As the Board has found that the veteran's symptoms do not 
meet the criteria for a 70 percent rating under the General 
Rating Formula for the time period in question, it logically 
follows that the criteria for the maximum 100 percent rating 
likewise are not met during this time frame.

For all the foregoing reasons, an initial rating in excess of 
50 percent for PTSD, for the period from November 7, 1996, to 
March 6, 2006, must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against of 
any higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

2.  Since March 7, 2006

Since March 7, 2006, the veteran's PTSD symptoms include an 
anxious mood, short-term memory deficits, mild attention 
problems, limited abstraction abilities, nightmares three to 
four times per week, avoidance of large crowds, emotional 
numbing, hyperarousal, sleep impairment, mild concentration 
difficulties, hypervigilance, isolation, auditory 
hallucinations, and paranoia.  Considering these symptoms in 
light of the criteria for the General Rating Formula, and 
affording the veteran the benefit of the doubt, the Board 
finds that the symptoms are reflective of the criteria for 
the next higher, 70 percent, rating.

In this regard, the Board notes that the March 2006 VA 
examination report shows a diagnosis of PTSD and a psychotic 
disorder.  Further, the veteran reported experiencing 
hallucinations and paranoia.  Although the March 2006 VA 
examiner diagnosed the veteran with a nonservice-connected 
psychotic disorder in addition to his service-connected PTSD, 
the Board notes that the examiner also explained that it was 
not possible to separate the impact of these psychotic 
symptoms from the veteran's service-connected PTSD.  Hence, 
the benefit-doubt-doctrine requires that all psychiatric 
symptoms be attributed to service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. 
§ 3.102 (2006).  

Although the veteran reported experiencing hallucinations 
prior to the March 2006 VA examination, there was no opinion 
or other medical indication that these hallucinations were 
related to his PTSD.  As such, the March 2006 VA examination 
report reflects the first medical opinion to address whether 
the veteran's hallucinations are related to his service-
connected PTSD.  Therefore, the Board finds that the symptoms 
as shown on March 2006 VA examination are indicative of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood and warrant a 70 percent rating.  Given 
this, and affording the veteran the benefit-of-the-doubt (see 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that, as of the date of the March 7,  2006 VA examination, 
the criteria for a 70 percent rating are met.  

However, the Board finds that the veteran's PTSD symptoms do 
not warrant assignment of the maximum 100 percent rating.  In 
this regard, the veteran's symptoms have not been of the type 
or severity to indicate total occupational and social 
impairment.  The record reflects that the veteran has been 
working part-time.  Further, as noted in the June 2006 VA 
addendum, the veteran attends meetings with others on a 
weekly basis and shoots pool on a regular basis.  Therefore, 
the veteran is shown to be able to be around other people.  
In addition, the veteran has not been found to have any 
disorientation to time or place and did not have memory loss 
for names of close relatives, his own occupation, or his own 
name.  Moreover, although during the March 2006 VA 
examination, he admitted to having occasional passive 
homicidal and suicidal ideation, he denied any suicide 
attempts and denied any violent behavior toward others, 
reflecting that he is not found to be in persistent danger of 
hurting himself or others.  As such, the psychiatric symptoms 
shown do not support the assignment of the maximum, 100 
percent, rating.  

Further, none of the GAF scores assigned since March 7, 2006 
provide any basis for assignment of a rating in excess of 70 
percent for PTSD.  Medical professionals have assigned the 
veteran GAF scores of 50 (on the March 2006 VA examination), 
and 55 (on the June 2006 VA treatment record).  The Board 
notes that the GAF of 50 assigned during the March 2006 VA 
examination was noted to represent social and occupational 
functioning that was seriously impacted by PTSD and 
psychosis.  

According to DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or social 
functioning (e.g., having no friends, and being unable to 
keep a job).  A GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

The assigned GAF score of 55 suggests even less impairment 
than that contemplated in a 70 percent rating; clearly, this 
score provides no basis for a higher rating.  However, the 
veteran also has been shown to have social and occupational 
functioning that seriously impacted his PTSD; as such, the 
Board finds that the lowest GAF score of 50 appears 
consistent with the veteran's symptoms and consistent with 
the assignment of a 70 percent rating for PTSD, but does not 
provide a basis for assignment of the higher rating.  

Under these circumstances, the Board finds that the criteria 
for an initial 70 percent, but no higher, rating for PTSD, 
from March 7, 2006, are met.




ORDER

An initial rating in excess of 50 percent for PTSD for the 
period from March 13, 1995, through March 6, 2006, is denied.

A 70 percent rating for PTSD, from March 7, 2006, is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


